                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN


 DANTE R. VOSS,

                               Plaintiff,
        v.                                                          OPINION and ORDER

 NATHAN R. KAUER, JOHN R. DENOVI, SCOTT                                  18-cv-848-jdp
 PARKS, and MARATHON COUNTY,

                               Defendants.


       Pro se plaintiff and prisoner Dante Voss is proceeding on claims that Marathon County,

its sheriff, and two correctional officers violated his federal and state rights by using excessive

force against him and failing to provide needed medical care when he was brought to the

Marathon County jail in July 2016. Two motions are before the court: (1) defendants’ motion

for summary judgment on the ground that Voss failed to exhaust his administrative remedies

in accordance with 42 U.S.C. § 1997e(a), Dkt. 34; and (2) Voss’s motion to seal a portion of

the record, Dkt. 41.

       I conclude that: (1) § 1997e(a) doesn’t apply to Voss’s state law claims; (2) defendants

have failed to show that Voss failed to exhaust all available administrative remedies as to his

claim under the U.S. Constitution for excessive force; and (3) Voss failed to exhaust his claim

under the U.S. Constitution that defendants Nathan Kauer and John Denovi failed to provide

medical care. So I will grant defendants’ motion for summary judgment on Voss’s federal

medical care claim, but I will otherwise deny defendants’ motion. I will also grant Voss’s motion

to seal medical records that defendants filed with their motion.
                                           ANALYSIS

A. Exhaustion of administrative remedies

       Voss is proceeding on the following claims: (1) defendants Nathan Kauer and John

Denovi used excessive force against Voss when he arrived at the Marathon County jail, in

violation of the Constitution and the Wisconsin common law of assault and battery; and

(2) Kauer and Denovi failed to provide medical care to Voss after the use of force, in violation

of the Constitution and the Wisconsin common law of negligence. Plaintiff is also suing Scott

Parks and Marathon County under the doctrine of respondeat superior.

       Defendants contend that they are entitled to dismissal of all of these claims because

Voss failed to exhaust his administrative remedies. Under 42 U.S.C. § 1997e(a), “[n]o action

shall be brought with respect to prison conditions under section 1983 of this title, or any other

Federal law, by a prisoner confined in any jail, prison, or other correctional facility until such

administrative remedies as are available are exhausted.” Generally, to comply with ' 1997e(a),

a prisoner must “properly take each step within the administrative process,” Pozo v. McCaughtry,

286 F.3d 1022, 1025 (7th Cir. 2002), which includes following instructions for filing the initial

grievance, Cannon v. Washington, 418 F.3d 714, 718 (7th Cir. 2005), as well as filing all

necessary appeals, Burrell v. Powers, 431 F.3d 282, 284–85 (7th Cir. 2005), “in the place, and

at the time, the prison’s administrative rules require.” Pozo, 286 F.3d at 1025. The purpose of

these requirements is to give the prison administrators a fair opportunity to resolve the

grievance without litigation. Woodford v. Ngo, 548 U.S. 81, 88–89 (2006). A failure to exhaust

administrative remedies under § 1997e(a) is an affirmative defense that must be proved by the

defendants. Davis v. Mason, 881 F.3d 982, 985 (7th Cir. 2018).




                                                2
       One qualification in § 1997e(a) that neither side acknowledges is that it applies only to

claims “under section 1983 of this title, or any other Federal law.” So § 1997e(a) doesn’t apply

to any of Voss’s state law claims, and I will deny defendants’ motion for summary judgment as

to those claims. As for Voss’s federal claims, I conclude that defendants have failed to show

that they are entitled to dismissal of Voss’s excessive force claim, but I will grant their summary

judgment motion on his claim for inadequate medical care.

       1. Excessive force

       Defendants acknowledge that Voss filed a grievance in which he complained about the

July 2016 use of force. See Dkt. 38-2. But they say that Voss didn’t file an administrative

appeal, as required by the jail grievance policy. Voss says that he didn’t file an appeal because

he didn’t know he was supposed to. Although he was aware that he could file a grievance, he

never received a copy of the grievance policy or otherwise learned about a right to appeal.

       “It is not incumbent on the prisoner to divine the availability of grievance procedures.”

Hernandez v. Dart, 814 F.3d 836, 842 43 (7th Cir. 2016) (internal quotations omitted). Rather,

defendants must prove that jail officials informed Voss about what he was required to do to

exhaust his administrative remedies. Id. In this case, defendants have not pointed to any

evidence that Voss was aware of his right to appeal. They don’t dispute Voss’s statement that

he never received a copy of the grievance policy and they don’t cite testimony in their opening

brief that anyone otherwise informed him that he could appeal a grievance.

       In their reply brief, defendants cite a new declaration of the jail administrator, who

avers that Voss “was notified of the jail rules including the grievance procedures” and that

“[i]nmates who utilize the kiosk system to file grievances at the Marathon County Jail are again




                                                3
informed via the kiosk system [about] the appeals procedures.” Dkt. 59, at ¶¶ 5–6.1 The

administrator also avers that Voss had been housed at the jail several times before July 2016,

id., ¶ 4, which defendants say is evidence that he must have known how to complete the

grievance process.

       It is well established that a party may not rely on new evidence in a reply brief when

the opposing party doesn’t have an opportunity to respond. Black v. TIC Investment Corp., 900

F.2d 112, 116 (7th Cir. 1990). But even if I consider the jail administrator’s declaration, it

doesn’t show that Voss failed to exhaust his administrative remedies.

       As for the statement that Voss “was notified of the jail rules, including the grievance

procedures,” the administrator provides no foundation for it. She doesn’t allege that she

informed Voss personally and she doesn’t identify who did. In any event, informing a detainee

that a grievance procedure exists is not the same thing as providing a copy of those procedures

or informing the detainee of his right to appeal a grievance. The administrator’s statement is

simply too vague to create a genuine issue of material fact. See Fed. R. Civ. P. 56(a).

       As for the statement that detainees are “informed via the kiosk system [about] the

appeals procedures,” this is contradicted by the very grievance at issue. Defendants submitted

a copy of the grievance and the jail’s response to it. Dkt. 38-2. There is no information on the

grievance or the response about Voss’s right to appeal. And defendants have not submitted any

other documents showing that detainees receive notice of their right to appeal. If the

administrator means to allege that the “kiosk system” provides notice of the right to appeal in

some other way, again, her testimony is too vague to create a genuine dispute.


1
 Defendants do not clearly explain what the “kiosk system” is, but it appears to be a computer
through which inmates can file grievances and receive responses from grievance examiners.


                                               4
       Finally, the number of times that Voss was detained at the jail is not dispositive.

Although defendants say that Voss filed various grievances while he was in the jail, they haven’t

identified a single example of an appeal that he filed. I cannot infer simply from the fact that

Voss had been at the jail before that he knew about administrative appeals. Again, defendants

must point to specific evidence that jail officials communicated that information to him or he

otherwise knew it; they cannot rely on speculation.

       Defendants have failed to meet their burden to show that Voss failed to exhaust his

available administrative remedies as to his claim that defendants used excessive force against

him. So I will deny defendants’ motion for summary judgment as to that claim.

       2. Medical care

       It is undisputed that Voss didn’t file a grievance about defendants’ failure to give him

medical care after the use of force. Voss’s grievance about the use of force—filed three months

later—says that he is still in pain from the use of force, but he doesn’t say anything about

officers failing to give him medical care when the use of force occurred. Dkt. 38-2. And because

Voss did file a grievance about the use of force, that shows that Voss knew he could file a

grievance about his medical care too. For the same reason, I am not persuaded by Voss’s

argument that he couldn’t file a grievance because he was on suicide watch. If Voss was able to

file a grievance about the excessive force, he could have filed a grievance about the failure to

provide medical care.

       Voss also says that § 1997e(a) doesn’t apply because his claim isn’t about “prison

conditions.” He relies on 18 U.S.C. § 3626(g)(2), which defines the phrase “civil action with

respect to prison conditions” to mean “any civil proceeding arising under Federal law with

respect to the conditions of confinement or the effects of actions by government officials on


                                               5
the lives of persons confined in prison.” He then says that he was not “confined in prison” at

the time of the use of force because it occurred prior to the booking process. He cites Titran v.

Ackman, 893 F.2d 145, 147 (7th Cir. 1990), for the proposition that “the completion of the

booking marked the line between ‘arrest’ and ‘detention.’” But Titran was addressing the

difference between an arrestee and a detainee for the purpose of determining whether the

Fourth Amendment or Fourteenth Amendment governed the plaintiff’s claim. The case had

nothing to do with § 1997e(a) or exhaustion. 2

       Voss’s claim in this case is that jail staff refused to give him medical treatment while he

was in a holding cell at the jail. Dkt. 1, ¶¶ 76–86. Regardless whether Voss had gone through

the booking process, the claim relates to jail employees’ treatment of him at the jail while he

was in custody after being arrested. That is enough to qualify as a claim about his conditions

of confinement. So I will grant defendants’ motion for summary judgment on Voss’s claim that

defendants failed to provide needed medical care after the use of force. The dismissal will be

without prejudice. See Ford v. Johnson, 362 F.3d 395, 401 (7th Cir. 2004) (dismissal for failure

to exhaust is always without prejudice).

B. Motion to seal

       Voss asks the court to seal Exhibit C to Sandra LaDu’s declaration because it includes

confidential medical information. Dkt. 41. Because that information is irrelevant to

defendants’ motion for summary judgment and I did not rely on it, I will grant Voss’s motion.




2
  Under current law, it is a judicial determination of probable cause, not booking, that
determines whether a claim is governed by the Fourth Amendment or Fourteenth Amendment.
Ortiz v. City of Chicago, 656 F.3d 523, 530 (7th Cir. 2011). Regardless, which constitutional
provision applies is a separate question from whether a plaintiff is bringing a claim about prison
conditions.


                                                6
See City of Greenville, Ill. v. Syngenta Crop Prot., LLC, 764 F.3d 695, 697 (7th Cir. 2014) (“[W]e

have limited the presumption of public access to materials that affect judicial decisions.”)



                                            ORDER

       IT IS ORDERED that:

       1. Defendants’ motion for summary judgment, Dkt. 34, is GRANTED as to plaintiff
          Dante Voss’s claim that defendants Nathan R. Kauer and John R. Denovi failed to
          provide medical care to Voss and that claim is DISMISSED. The motion is
          DENIED in all other respects.

       2. Voss’s motion to seal Exhibit C to Sandra LaDu’s declaration, Dkt. 41, is
          GRANTED.

       Entered August 13, 2019.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                                7
